DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John B. Conklin, Reg. No. 30,369 on 3/4/2022. 
  
Claims:

21. (Currently Amended) A method implemented by a mobile terminal device, the method comprising: 
 	receiving indication information from a MeNB (Master Evolved Node B) first network device, 
 	wherein the indication information informs the mobile terminal device to update a first key used for communicating with the MeNB SeNB (Secondary Evolved Node B) 
 	generating an access security management entity key KASME2 in response to the indication information; 

 	generating a first key used for communicating with the MeNB according to the KeNB2 and a security algorithm of the MeNB , wherein the security algorithm of the MeNB is not used to generate the KeNB2; 
 	generating a second key used for communicating with the SeNB SeNB , wherein the security algorithm of the SeNB is not used to generate the KeNB2; and 
 	sending notification information to the MeNB in order to notify the MeNB that the updating of the first key and the second key has been completed, wherein each of the MeNB the SeNB wireless communication connection to the mobile terminal device.  

28. (Currently Amended) Amobile apparatus comprising: 
 	a processor; and 
 	a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instructing the processor to provide at least the following operations: 
 	receive, from a MeNB (Master Evolved Node B) mobile apparatus to update a first key used for communicating with the MeNB SeNB (Secondary Evolved Node B) 

 	generate a security key KeNB2 according to the KASME2 and a COUNT value of a non-access stratum (NAS); 
 	generate a first key used for communicating with the MeNB MeNB , wherein the security algorithm of the MeNB is not used to generate the KeNB2; 
 	generate a second key used for communicating with the SeNB SeNB , wherein the security algorithm of the SeNB is not used to generate the KeNB2; and 
 	send, to the MeNB MeNB MeNB the SeNB wireless communication connection to the mobile apparatus.  



41-46. (Cancelled)


Allowable Subject Matter

2.	Claims 21, 25, 27-28, 32, and 34 are allowed.

3.	The following is an examiner’s reason for allowance:

 	receiving indication information from a first network device, wherein the indication information informs the terminal device to update a second key used for communicating with a second network device; 
 	 sending notification information to the first network device in order to notify the first network device that the updating of the second key has been completed, 
 	wherein the second network device has a communication connection to the terminal device.  
	The prior art of record Iwamura et al. (US 2011/0086640 A1) discloses updating a first key used for communicating with a first network device and
 	the first network device has a communication connection to a terminal device.
 	The prior art of record Vignesh (EP 2 469 752 A1) discloses
	generating an access security management entity key KASME2 in response to an indication information; 
 	generating a security key KeNB2 according to the KASME2 and a COUNT value of a non-access stratum (NAS); 
 	generating a key used for communicating with a network device according to the KeNB2 and a security algorithm of the network device.
  However, neither Rajadurai al., Iwamura et al., nor Vignesh teaches or suggests or made obvious 
 	a method implemented by a mobile terminal device, the method comprising: 

 	wherein the indication information informs the mobile terminal device to update a first key used for communicating with the MeNB and a second key used for communicating with a SeNB (Secondary Evolved Node B); 
 	generating an access security management entity key KASME2 in response to the indication information; 
 	generating a security key KeNB2 according to the KASME2 and a COUNT value of a non-access stratum (NAS); 
 	generating a first key used for communicating with the MeNB according to the KeNB2 and a security algorithm of the MeNB, wherein the security algorithm of the MeNB is not used to generate the KeNB2; 
 	generating a second key used for communicating with the SeNB according to the KeNB2 and a security algorithm of the SeNB, wherein the security algorithm of the SeNB is not used to generate the KeNB2; and 
 	sending notification information to the MeNB in order to notify the MeNB that the updating of the first key and the second key has been completed, wherein each of the MeNB and the SeNB has a wireless communication connection to the mobile terminal device.  

Regarding claim 28, the prior art of record Rajadurai et al. (US 2016/0205547 A1) discloses an apparatus comprising: 
 	a processor; and 

 	the programming instructions instructing the processor to provide at least the following operations: 
receive, from the first network device, indication information informing the apparatus to update a second key used for communicating with a second network device; 
send, to the first network device, notification information in order to notify the first network device that the updating of the second key has been completed, 
 	wherein the second network device has a communication connection to the apparatus.  
	The prior art of record Iwamura et al. (US 2011/0086640 A1) discloses updating a first key used for communicating with a first network device and
 	the first network device has a communication connection to a terminal device.
 	The prior art of record Vignesh (EP 2 469 752 A1) discloses
	generating an access security management entity key KASME2 according to an indication information; 
 	generating a security key KeNB2 according to the KASME2 and a COUNT value of a non-access stratum (NAS); 
 	generating a key used for communicating with a network device according to the KeNB2 and a security algorithm of a network device.
However, neither Rajadurai al., Iwamura et al., nor Vignesh teaches or suggests or made obvious 

 	a processor; and 
 	a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instructing the processor to provide at least the following operations: 
 	receive, from a MeNB (Master Evolved Node B), indication information informing the mobile apparatus to update a first key used for communicating with the MeNB and a second key used for communicating with a SeNB (Secondary Evolved Node B); 
 	generate an access security management entity key KASME2 according to the indication information; 
 	generate a security key KeNB2 according to the KASME2 and a COUNT value of a non-access stratum (NAS); 
 	generate a first key used for communicating with the MeNB according to the KeNB2 and a security algorithm of the MeNB, wherein the security algorithm of the MeNB is not used to generate the KeNB2; 
 	generate a second key used for communicating with the SeNB according to the KeNB2 and a security algorithm of the SeNB, wherein the security algorithm of the SeNB is not used to generate the KeNB2; and 
 	send, to the MeNB, notification information in order to notify the MeNB that the updating of the first key and the second key has been completed, wherein each of the MeNB and the SeNB has a wireless communication connection to the mobile apparatus.  


    
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER  YI/
Examiner, Art Unit 2643
                                                                                                                                                                                        
 /JINSONG HU/ Supervisory Patent Examiner, Art Unit 2643